     Case 4:20-cv-00049-WTM-CLR Document 31 Filed 02/02/21 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


AYESHA HABEEB-ULLAH, As
Surviving Parents of AMARA
ISABELLA HABEEB-ULLAH,
deceased; and LAVONTAE
WILSON, As Surviving Parents
of AMARA ISABELLA HABEEB-
ULLAH, deceased;

      Plaintiffs,

V.                                                 CASE NO. CV420-049


MAYBORN USA, INC., MAYBORN
GROUP LIMITED, and MAYBORN
(UK) LIMITED,

      Defendants.



                                      ORDER


     Before   the      Court   is    the    parties'     Stipulation    of   Voluntary

Dismissal. (Doc. 30.) Pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing ^'a

stipulation of dismissal signed by all parties who have appeared."

As   requested    by    the    parties,       this      action   is   DISMISSED   WITH

PREJUDICE.    Each     party   shall       bear   its   own   costs   and    attorneys'

fees. The Clerk of Court is DIRECTED to close this case,


     so ORDERED this ^              day of February 2021.



                                       WILLIAM T. MOORE, JI
                                        UNITED STATES DISTRICT COURT
                                       SOUTHERN      DISTRICT OF GEORGIA
